Citation Nr: 1211993	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral ear pain, including as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from September 1984 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in April 2011 for additional development, which has been completed.  Subsequent to the most recent supplemental statement of the case, the Veteran submitted additional evidence with a waiver of RO review.  Thus, the claim is ready for adjudication.


FINDING OF FACT

There is insufficient evidence of a definitive, probative diagnosis of a bilateral ear disability manifesting as pain during the course of the appeal.  Bilateral ear pain in itself is not a disease or injury that may be considered a disability for VA compensation purposes.


CONCLUSION OF LAW

Criteria for service connection for bilateral ear pain have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA does not generally grant service connection for symptoms alone, such a pain, without an identified basis for those symptoms.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In this case, the service treatment records (STRs) indicate treatment for ear pain in September 1987, February and March 1990, and September 1991.  Diagnosis included otitis.  The August 1991 separation examination showed no abnormalities of either ear.  November and December 2006 records from Dr. E.L.W. show complaints and treatment of ear pain, diagnosed as otalgia (i.e. ear pain), otogenic in origin.  The December 2006 and April 2007 records from Dr. R.H., MD, ENT, show diagnosis of ear pain; however, the December record indicates that the exam was essentially normal and that the Veteran may have been having referred pain to the ears from a musculoskeletal source.

A January 2008 letter from Dr. E.L.W., M.D. states that he has treated the Veteran's ear pain and tinnitus for several years.  He reviewed the STRs, which note treatment of ear problems during service, and stated that those problems have been chronic ever since.

During his Board hearing, the Veteran testified that he had had no ear or hearing problems at entrance to service.  Throughout service, he was exposed to loud noises which led to the onset of ear problems in 1986.  He sought treatment several times for his condition and was diagnosed with otitis and tinnitus.  At separation, he reported his ear pain and tinnitus but the treating provider failed to note his problems on the examination report.

Approximately six months after separation, he sought treatment for ear pain and tinnitus; however, when attempting to access those records, he was told that the facility destroys treatment records after seven years.  He now seeks treatment from Dr. E.L.W.  He described his pain as ringing, throbbing and pain.

In September 2011, the Veteran had a VA examination.  The VA examiner, an audiologist, stated that the ear pain must be evaluated by a primary care physician.  Thus, in November 2011, a medical doctor reviewed the claims file and offered an opinion on the Veteran's ear condition.  After evaluating the Veteran, he found that the Veteran had no history of significant ear infection or previous ear operations.  He also found no drainage.  While the Veteran reported suffering pain within 24 hours of his appointment, the examiner was unable to find physical findings to justify the pain.  Thus, he opined that the ear pain cannot be considered service related.  

In an addendum, another examiner clarified that there are no objective physical findings to support a diagnosis of bilateral ear disability manifesting as ear pain.

Subsequent to the VA examination, the Veteran submitted additional buddy statements and statements from his doctor and dentist indicating the long history of ear pain and its relationship to service.  The May 2011 letter from Dr. E.L.W. was essentially the same as the January 2008 letter.  The August 2011 opinion from his dentist, Dr. M.H.R., states that the ear problems are not related to his teeth.  The buddy statements indicate that the writers observed or discussed with the Veteran his long standing ear pain.

In this case, there is no dispute that Veteran is competent to report symptoms of ear pain that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has consistently reported that his ear pain began in service, beginning with his initial claim for benefits and continually throughout the appeal.  The Veteran's statements are also consistent with other evidence of record, including STRs which show complaint and treatment of ear pain and treatment records from Dr. E.L.W.

The Board does not doubt that the Veteran suffers bilateral ear pain at some points.  Various medical records, statements and testimony support his contentions.  However, none of the evidence shows diagnosis of any disability.  Ear pain is a symptom, and unfortunately, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's bilateral ear pain; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral ear pain is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Subsequent to the Board's review in April 2011, at which time the Board granted service connection for tinnitus, the Board remanded the matter and ordered that additional notice be provided to inform the Veteran of the criteria necessary for substantiating a claim based upon secondary service connection.  The Appeals Management Center (AMC) sent appropriate notice in April 2011 and readjudicated the matter in a December 2011 supplemental statement of the case.  Because appropriate notice was sent upon receipt of the Veteran's initial claim and updated once the circumstances of the case changed to include secondary service connection, and since the claim was readjudicated by the AMC subsequent to the issuance of the second notice letter, the Board finds that the Veteran has not been prejudiced by the timing of any notice letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private and VA treatment records.  The Veteran submitted letters from his private medical providers, buddy statements, and personal statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral ear pain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


